Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions

Claims 1 – 20 filed on 01/11/2021 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 9 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 15 of U.S Patent No. 9,161,019 (U.S Patent Application No. 14/022624).  Claims 1 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 23 and 12 of U.S Patent No. 10,244,228 (U.S Patent Application No. 14/878585).  Claims 1 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21 and 20 of U.S Patent No. 10,893,257 (U.S Patent Application No. 16/362335). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patents to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the corresponding claims in the US Patents.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 17/145981 vs Applications 16/362335 (US Pat. 10,893,257), 14/878585 (US Pat. 10,244,228) and Appl. 14/022624 (US Pat. 9,161,019) 

Application 17/145981
Application 16/362335 (US Pat. 10,893,257)
Application 14/878585 (US Pat. 10,244,228)

Application 14/022624 (US Pat. 9,161,019)
1. A machine-readable storage medium carrying one or more sequences of instructions which, when executed by one or more processors, cause the one or more processors to carry out a method of collecting depth and image data of an environment and objects in the environment, the method comprising: 





receiving first time-indexed depth data from a first data 


receiving second time-indexed depth data from a second data capture device comprising a second depth camera, the second time-indexed depth data comprising a second series of distance measurements to second surfaces of an object over the period of time from the second depth camera; 

receiving first location data of the first data capture device during the period of time; receiving second location data of the second data capture 
receiving relative location data indicating how the first data capture device and the second data capture device are located relative to each other; associating, based on the first location data, the second location data, and the relative location data, the first time-indexed depth data and the second time-indexed depth data with coordinates in a coordinate system; and 









storing, to an electronic memory, 



generating a series of time-indexed three-dimensional (3D) frames that combines 3D frames of image data of a scene in motion captured by one or more data capture devices over a first period of time, wherein the series of time-indexed 3D frames are generated by: 

receiving 3D frames of image data, from each data capture device of one or more 

receiving location data for the first period of time, the location data including data for a location of each of the one or more data capture devices, determining 3D coordinates in a common coordinate system for each of the 
















receiving first time-indexed depth data from a first data capture device 


receiving second time-indexed depth data from a second data capture device comprising a plurality of 3D data capturing modules, the second time-indexed depth data comprising distance measurements from the second data capture device to a plurality of different points on second surfaces of the scene in motion for each of the plurality of times over the same period of time; 


receiving first location data indicating the first data capture device's location during the period of time; 


receiving second location data indicating the second data capture device's location during the period of time; 

receiving relative location data indicating how the first data capture device and the second data capture device are located relative to each other during the period of time; 


generating time-indexed three dimensional (3D) frames, 

wherein generating the time-indexed 3D frames comprises: 




determining, for each of the plurality of times, a 3D coordinate in a coordinate system for each of the pluralities of different points on the first and second surfaces of the scene in motion based on the first time-indexed depth data, the second time-indexed depth data, the first location data, the second location 

storing, to an electronic memory, the time-indexed 3D frames capturing the scene in motion. 





9. An apparatus comprising: a plurality of 3D data capturing modules, wherein each of the plurality of 3D data capturing modules captures time-indexed depth data comprising distance measurements to a plurality of different points on surfaces of a scene in motion for each of a plurality of times over a period of time; one or more digital image sensors that detect image data of the surfaces of the scene in motion; one or more sensors that detect changes in the apparatus's location over the period of time; a self-localization module that generates geospatial data indicating a location of the apparatus at each of the plurality of times over the period of time based on data from the one or more sensors; and a 




.








Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions 

Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable medium” or “non-transitory machine-readable storage medium”  would resolve this issue.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488